      Case: 1:19-cv-05784 Document #: 1 Filed: 08/28/19 Page 1 of 14 PageID #:1




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION



RICHARD BURTON, on behalf of himself and              Case No.
others similarly situated,

               Plaintiff,                             JURY DEMANDED
v.

REDBOX AUTOMATED RETAIL, LLC,

               Defendant.



                                CLASS ACTION COMPLAINT

       Plaintiff Richard Burton, individually and on behalf of others similarly situated, alleges

the following against the Redbox Automated Retail, LLC (“Redbox” or “Defendant”).

                                SUMMARY OF THE ACTION

       1.      This class action challenges Redbox’s practice of sending unsolicited,

telemarketing text messages without the consent of the called party and without instituting

procedures for maintaining a list of persons who request not to receive such text messages.

       2.      Since February 14, 2018, Redbox has repeatedly sent text messages to Plaintiff’s

cell phone without his consent. Plaintiff has asked Redbox to stop sending him text messages

several times, but Redbox continues to send its telemarketing messages, which encourage

Plaintiff to use Redbox’s video-rental service.

       3.      Plaintiff brings this class action for damages and other equitable and legal

remedies resulting from Defendants’ violation of the Telephone Consumer Protection Act, 47

U.S.C. § 227, et seq. (“TCPA”).



                                                  1
      Case: 1:19-cv-05784 Document #: 1 Filed: 08/28/19 Page 2 of 14 PageID #:2




                                             PARTIES

       4.      Plaintiff Richard Burton resides in Louisville, Kentucky.

       5.      Defendant Redbox is a limited liability corporation with headquarters at One

Tower Lane, Suite 900, Oakbrook Terrace, Illinois 60181.

                                 JURISDICTION AND VENUE

       6.      This Court has original jurisdiction under 28 U.S.C. § 1331 based on Plaintiff’s

claims under the TCPA, 47 U.S.C. § 227, et seq.

       7.      This Court has personal jurisdiction over Redbox because its principal place of

business is within this District and it has sufficient minimum contacts in Illinois to render the

exercise of jurisdiction by this Court proper and necessary.

       8.      Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial

part of the events and omissions giving rise to Plaintiff’s claims occurred in this District.

                                  FACTUAL ALLEGATIONS

A.     Redbox Used an Autodialer to Send Telemarketing Text Messages to Plaintiff
       without Instituting Proper Do-Not-Call List Procedures

       9.      Plaintiff’s telephone number, (XXX) XXX-4156, is assigned a cellular service.

       10.     Since February 2018, Redbox has repeatedly sent text messages to Plaintiff’s cell

phone for the purpose of encouraging him to rent or purchase movies and games from Redbox.

       11.     For example, on February 14, 2018, Plaintiff received a text message from

Redbox that said “Double the thrills w/ Redbox! Rent one get $1.50-OFF any disc with code

TAUR6HCT. Add to Wallet: http://m.rbx/me/z3wiaL Exp 2/14/18 @11:59p. Text STOP to end.”

       12.     On February 15, Plaintiff received a text message from Redbox that said “Redbox

has movie night covered for cheap. Take $1.25- OFF any disc with code NG6EDP5C Exp

2/15/18@ 11:59p. Reserve now http://m.rbx.me/03xiqv.”


                                                  2
      Case: 1:19-cv-05784 Document #: 1 Filed: 08/28/19 Page 3 of 14 PageID #:3




         13.   Plaintiff received another text message from Redbox on February 22 that said

“Catch new releases for cheap with Redbox…” Plaintiff replied stop in two separate text

messages.

         14.   On May 26, 2019, Plaintiff received a text message from Redbox that said “Play

Summer Spin thru 7/7! 25k prizes available! Join Redbox Perks & play on our site or app:

http://m.rbx.me/u6fRvz HELP 4 help, STOP 2 quit.” Plaintiff replied “stop” twice.

         15.   On June 10, Plaintiff received a text message from Redbox that said “Deal time!

Rent any disc & get a FREE 1-night Redbox disc rental – MOVIE or GAME! Use code:

9N7NPVYK http://m.rbx.me/&6gaxM Exp. 6/10/19 &11:59p. TextSTOP2stop.” Plaintiff

replied “stop” twice.

         16.   On June 17, 2019, Plaintiff received a text message from Redbox that said

“Double up! Rent any disc and get a FREE 1-night Redbox disc rental! Use code:4Fu34U6D

http://m.rbx.me/n6cb7e Exp. 6/17/19@11:59p. TxtSTOP2stop.” Plaintiff replied “stop” four

times.

         17.   On June 19, 2019, Plaintiff received a text message from Redbox that said

“Redbox: Take $1.00- OFF…Exp. 6/20/19 @11:59p. TxtSTOP2stop. TxtHELP4help.” Plaintiff

replied “stop” twice.

         18.   On July 25, 2019, Plaintiff received a text message from Redbox that said “Try

new games at Redbox w/ FREE GAME NIGHT! Reserve now & head to the Box! Code:

U8D74WZR http://m.rbx.me/g6QwzQ Exp 7/31/18 @11:59p. TxtSTOP2stop TxtHELP4help.”

Plaintiff replied “Stop.”

         19.   On August 5, 2019, Plaintiff received a text messages from Redbox that said

“Rent a disc & get a FREE 1-night Movie or Game rental at the box. Code Z6WUW9PW



                                               3
      Case: 1:19-cv-05784 Document #: 1 Filed: 08/28/19 Page 4 of 14 PageID #:4




http://rbx.me/y6oxzf Exp. 8/05/19 @11:59p. TxtSTOP2stop. TxtHELP4help.” Plaintiff replied

“Stop.”

          20.   On August 12, Plaintiff received a text message from Redbox that said, “Redbox:

Rent any disc & get a FREE 1-night Movie or Game rental at the Box. Code: 94H5ARPQ

http://m.rbx.me/m7P0ty Exp. 8/12/19 @ 11:59p. TxtSTOP2stop.” Plaintiff replied “Stop.”

          21.   On August 17, Plaintiff received a text message from Redbox that said, “Get 3

FREE Movie Nights + 3 $0 Delivery Fees w/ DoorDash! Don’t let this delicious Redbox deal get

away. Learn how: http://m.rbx.me/o7Q31n.” Plaintiff replied “Stop.”

          22.   On August 19, Plaintiff received a text message from Redbox that said, “Redbox:

2 days only! Rent a disc & get a FREE 1-night Movie or Game rental at the Box. Code:

A65R2XH6 http://m.rbx.me/47k4uv Exp. 8/20/19 @ 11:59p. TxtSTOP2stop.” Plaintiff replied

“Stop.”

          23.   On August 23, Plaintiff received a text message from Redbox that said, “Redbox:

Get a FREE movie night when you order dinner TONIGHT! Your meal delivery fee is on us so

you can’t go wrong! http://m.rbx.me/H7tACd TxtSTOP2stop.” Plaintiff replied “Stop.”

          24.   Plaintiff has received other similar telemarketing text messages from Redbox.

          25.   The links in the Redbox text messages lead to Redbox’s website, where

consumers are encouraged to purchase or rent movies and games from Redbox.

          26.   Plaintiff received all of the Redbox text messages from the short code 727272. A

“short code” is a cellular telephone exchange (of typically five or six digits) frequently used by

telemarketers to send text messages to cellular phones.

          27.   The short code 727272 belongs to Redbox.




                                                 4
      Case: 1:19-cv-05784 Document #: 1 Filed: 08/28/19 Page 5 of 14 PageID #:5




       28.     The purpose of Redbox’s text messages is to encourage customers to use

Redbox’s services by providing promotional offers. The content of these messages demonstrates

that they are sent for the purpose of encouraging the purchase or rental of Redbox’s goods and

services. The text messages are not sent for an emergency purpose.

       29.     Shortly after receiving the third unwanted text message from Redbox in February

2018, Plaintiff replied “stop.”

       30.     After replying “stop,” Plaintiff continued to receive telemarketing text messages

from Redbox. Plaintiff replied “stop” at least once to each of the continuing Redbox text

messages he received.

       31.     In July 2019, Plaintiff called Redbox and requested that Redbox stop texting him,

but Redbox continued to send him telemarketing text messages.

       32.     On August 6, Plaintiff initiated a chat on Redbox’s website and requested that

Redbox stop texting him. A Redbox representative named Niecell told him “No worries, I will

escalate this so that you will not received [sic] a messages [sic] from Redbox. Just wait 24-48

hours.” Despite this promise, on August 12, 17, 19, 22, and 23, Redbox sent Plaintiff at least

five more telemarketing text messages.

       33.     Redbox’s internal do-not-call policy is insufficient and does not comply with the

required minimum standards.

       34.     Redbox’s business practices are such that it knowingly sends telemarketing text

messages to persons who are—or should be—on its do-not-call list.

       35.     Other consumers have complained about receiving similar text messages from

Redbox.




                                                5
      Case: 1:19-cv-05784 Document #: 1 Filed: 08/28/19 Page 6 of 14 PageID #:6




          36.   Redbox has been sued at least twice since June 2019 for text messaging behavior

similar to the behavior described in this complaint.

          37.   Redbox is aware of the TCA’s prohibition of auto-dialed text messages sent to

persons without their prior written consent.

          38.   Redbox is aware that the TCPA prohibits it from sending auto-dialed text

messages to persons who have revoked their consent to receive such messages.

          39.   Redbox is aware of the TCPA’s requirements that it cannot send telemarketing

text messages without instituting procedures for maintaining a list of persons who have requested

not to receive such text messages and procedures for honoring those requests.

          40.   Each text message that Redbox sent to Plaintiff’s cell phone, including those sent

after he asked Redbox to stop sending messages, was sent knowingly or willfully.

B.        Redbox Used an Automatic Telephone Dialing System

          41.   Redbox used an automatic telephone dialing system (“ATDS”) to send its

telemarketing text message to Plaintiff’s cell phone.

          42.   The use of an ATDS is evident from the circumstances surrounding the text

messages, including the ability to trigger automated responses by replying with various code-

words (i.e., “stop” or “help”) and the messages’ generic and impersonal content.

          43.   That substantively identical texts were sent to multiple recipients, and that they

were sent from an SMS Short Code, is also consistent with the use of an automatic telephone

dialing


          44.   In order to promote its video and game rental services, Redbox’s business model

requires that it be able to contact large amounts of consumers in short periods of time.




                                                 6
        Case: 1:19-cv-05784 Document #: 1 Filed: 08/28/19 Page 7 of 14 PageID #:7




         45.   Short code and SMS messaging systems are commonly used for bulk advertising

because they allow for the transmission and receipt of short text messages to and from cellular

phones.

         46.   Consumers across the country report receiving similar text messages. The scale

of this texting operation is further evidence that Redbox used an automated dialing system.

C.       Redbox’s Violations of the TCPA Harmed Plaintiff

         47.   Plaintiff carries his cellular phone with him at most times so he can be available

to family, friends, and his employer.

         48.   Each time he receives a text message from Redbox, his cellular phone rings or

vibrates.

         49.   Redbox’s text messages invaded Plaintiff’s privacy and intruded upon his right to

seclusion. The text messages frustrated and upset Plaintiff by constantly interrupting his daily

life.

         50.   The text messages wasted Plaintiff’s time by requiring him to review the

messages and take measures—such as calling and messaging Redbox—to attempt to stop

receiving the messages.

         51.   Redbox’s text messages intruded upon and occupied the capacity of Plaintiff’s

cellular phone and depleted the battery of Plaintiff’s cellular phone. The text messages

temporarily seized and trespassed upon Plaintiff’s use of his cellular phone and caused him to

divert attention away from other activities to address the text messages.

                               CLASS ACTION ALLEGATIONS

         52.   Plaintiff brings this lawsuit under Federal Rules of Civil Procedure Rules 23(a),

(b)(2), and (b)(3) as a representative of the following two classes:



                                                 7
      Case: 1:19-cv-05784 Document #: 1 Filed: 08/28/19 Page 8 of 14 PageID #:8




                    Autodialer Class: Each person within the United States who
                    (i) received any call(s) or text message(s) from Redbox; (ii)
                    to said person’s cellular telephone; (iii) through the use of an
                    automatic telephone dialing system; (iii) which call(s) and/or
                    text messages(s) were not sent with the recipient’s prior
                    express written consent; and (iv) which call(s) and/or text
                    messages(s) were sent for the purpose of encouraging the
                    purchase of property, goods, or services.

                    Internal Do-Not-Call Class: Each person within the United
                    states who (i) received two or more calls or text messages
                    within twelve months of each other; (ii) from Redbox; (iii)
                    which text messages were sent for the purpose of encouraging
                    the purchase of property, goods, or services.

        Plaintiff reserves the right to amend the class definitions following an appropriate period

of discovery.

        53.     Excluded from the Classes are Redbox, its employees, agents and assigns, and

any members of the judiciary to whom this case is assigned, their respective court staff, and the

parties’ counsel in this litigation.

        54.     Because auto-dialing equipment maintains records of each contact, members of

the above-defined Classes can be identified through Redbox’s records.

        55.     Numerosity. The exact sizes of the Classes are unknown and unavailable to

Plaintiff at this time, but Plaintiff believes there are (at least) thousands of class members. This

allegation is likely to have evidentiary support after a reasonable opportunity for further

investigation or discovery. This allegation is based, at least in part, on the following information:

(1) other consumers have complained about receiving the same unwanted text messages from

Redbox, and (2) the purpose of automated dialers is to call or text message numerous persons in

a short amount of time.

        56.     The alleged size and geographic dispersal of the Classes makes joinder of all

Class members impracticable.

                                                  8
      Case: 1:19-cv-05784 Document #: 1 Filed: 08/28/19 Page 9 of 14 PageID #:9




          57.   Commonality and Predominance. Common questions of law and fact exist with

regard to each of the claims and predominate over questions affecting only individual Class

members. Questions common to the Class include:

                (a)    Whether Redbox’s dialing system(s) constitute an automatic telephone

dialing system under the TCPA;

                (b)    Whether Redbox used an automatic telephone dialing system to send

telemarketing text messages to the cellular telephones of Plaintiff and Class members without

their prior express written consent;

                (c)    Whether Redbox sent telemarketing text messages after Plaintiff and Class

members asked Redbox to stop sending text messages;

                (d)    Whether Redbox’s internal do not call compliance mechanisms, if any,

comply with 47 C.F.R. § 64.1200(d);

                (e)    Whether Redbox’s knowingly or willfully engaged in the text messaging

practices alleged herein;

                (f)    Whether Plaintiff and Class members were damaged by receiving

Redbox’s text messages; and

                (g)    Whether Redbox should be enjoined from engaging in such conduct in the

future.

          58.   Typicality. Plaintiff’s claims are typical of the claims of the Classes, in that

Plaintiff, like all Class members, has been injured by Defendants’ uniform misconduct—(i) the

placement of telemarketing text messages on cellular telephones using an automatic telephone

dialing system without prior express written consent; and (ii) sending telemarketing text




                                                  9
     Case: 1:19-cv-05784 Document #: 1 Filed: 08/28/19 Page 10 of 14 PageID #:10




messages without instituting procedures that meet the minimum standards for maintaining an

internal do-not-call list.

        59.     Adequacy of Representation. Plaintiff will fairly and adequately represent and

protect the interests of the Classes and has retained counsel competent and experienced in

complex class actions. Plaintiff does not have interests antagonistic to those of the Classes, and

Defendant has no defenses unique to the named Plaintiffs.

        60.     Superiority. A class action is superior to other available methods for the fair and

efficient adjudication of this controversy. Because the amount of each individual Class

member’s claim is small relative to the complexity of the litigation, and because class members

are unlikely to pursue legal redress individually for the violations detailed in this complaint.

Class-wide damages are essential to induce Redbox to comply with Federal law. Individualized

litigation would significantly increase the delay and expense to all parties and to the Court and

would create the potential for inconsistent and contradictory rulings. By contrast, a class action

presents fewer management difficulties, allows claims to be heard which would otherwise go

unheard because of the expense of bringing individual lawsuits, and provides the benefits of

adjudication, economies of scale, and comprehensive supervision by a single court.

        61.     Class certification is also appropriate under Rule 23(b)(2) because Redbox has

acted and refused to act on grounds that apply generally to the Classes such that final injunctive

and/or declaratory relief is warranted with respect to the Class as a whole.


                                FIRST CLAIM FOR RELIEF
                Negligent Violation of the Telephone Consumer Protection Act
                                    47 U.S.C. § 227, et seq
                             (On Behalf of the Autodialer Class)

        62.     Plaintiff incorporates the above allegations by reference.


                                                 10
    Case: 1:19-cv-05784 Document #: 1 Filed: 08/28/19 Page 11 of 14 PageID #:11




       63.     Redbox used an automatic telephone-dialing system to send telemarketing text

messages to the cellular telephones of Plaintiff and Class members, without their prior express

written consent.

       64.     The foregoing acts and omissions constitute negligent violations of the TCPA,

including, but not limited to, violations of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §§

64.1200(a)(1)(iii) and 64.1200(a)(2).

       65.     Under 47 U.S.C. § 227(b)(3)(B), and as a result of the alleged negligent violations

of the TCPA, Plaintiff and Class members are entitled to an award of $500.00 in statutory

damages for each and every text message sent in violation of the TCPA.

       66.     Plaintiff and Class members are also entitled to and seek injunctive relief

prohibiting future violations of the TCPA.

                            SECOND CLAIM FOR RELIEF
          Knowing or Willful Violation of the Telephone Consumer Protection Act
                                  47 U.S.C. § 227, et seq
                           (On Behalf of the Autodialer Class)

       67.     Plaintiff incorporates the above allegations by reference.

       68.     Redbox used an automatic telephone-dialing system to send telemarketing text

messages to the cellular telephones of Plaintiff and Class members, without their prior express

written consent.

       69.     The foregoing acts and omissions constitute knowing and/or willful violations of

the TCPA, including, but not limited to, violations of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.

§§ 64.1200(a)(1)(iii) and 64.1200(a)(2).

       70.     Pursuant to 47 U.S.C. § 227(b)(3)(C), and as a result of the alleged knowing

and/or willful violations of the TCPA, Plaintiff and Class Members are entitled to an award of

$1,500.00 in statutory damages for each and every call placed in violation of the statute.


                                                11
    Case: 1:19-cv-05784 Document #: 1 Filed: 08/28/19 Page 12 of 14 PageID #:12




                              THIRD CLAIM FOR RELIEF
        “Internal Do Not Call” Violations of the Telephone Consumer Protection Act
                                  47 U.S.C. §§ 227, et seq
                       (On Behalf of the Internal Do-Not-Call Class)

       71.     Plaintiff incorporates the above allegations by reference

       72.     Redbox sent two or more telemarketing text messages within twelve months of

each other to Plaintiff and Class members without instituting procedures that meet the minimum

standards of 47 C.F.R. § 64.1200(d).

       73.     Redbox did not honor requests to be placed on its do-not-call list and not to

receive text messages from Redbox.

       74.     Redbox’s telemarketing text messages also did not provide a telephone number or

address at which Redbox may be contacted.

       75.     Pursuant to 47 U.S.C. § 227(c)(5)(B), and as a result of the alleged violations of

the TCPA, Plaintiff and Class members are entitled to an award of $500.00 in statutory damages

for each violation. Pursuant to 47 U.S.C. § 227(c)(5)(C), Plaintiff and Class members are

entitled to treble damages for each knowing or willful violation.

       76.     Plaintiff and Class Members are also entitled to and seek injunctive relief

prohibiting future violations of the TCPA.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Classes defined above,

respectfully requests that this Court:

               (a)     Determine that the claims alleged herein may be maintained as a class

action under Federal Rule of Civil Procedure 23, and issue an order certifying the classes defined

above and appointing Plaintiff as the Class representative;




                                                12
    Case: 1:19-cv-05784 Document #: 1 Filed: 08/28/19 Page 13 of 14 PageID #:13




              (b)     Award $500 in statutory damages for each and every text message that

Redbox negligently sent in violation of 47 U.S.C. § 227(b)(1) of the TCPA;

              (c)     Award $1,500 in statutory damages for each and every text message that

Redbox willfully or knowingly sent in violation of 47 U.S.C. § 227(b)(1) of the TCPA;

              (d)     Award $500 in statutory damages for each and every text message that

Redbox negligently sent in violation of 47 U.S.C. § 227(c)(5) of the TCPA;

              (e)     Award $1,500 in statutory damages for each and every text message that

Redbox willfully or knowingly sent in violation of 47 U.S.C. § 227(c)(5) of the TCPA;

              (f)     Grant appropriate injunctive and declaratory relief, including, without

limitation, an order requiring Redbox to implement measures to stop future violations of the

TCPA; and

              (g)     Grant such further relief as the Court deems proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a jury trial on all issues so triable.

Dated: August 28, 2019                        Respectfully submitted,


                                              By:     /s/ Elizabeth A. Fegan

                                              Elizabeth A. Fegan
                                              FEGAN SCOTT LLC
                                              150 S. Wacker Dr., 24th Floor
                                              Chicago, Illinois 60606
                                              Tel: (312) 741-1019
                                              beth@feganscott.com

                                              Daniel C. Girard (CA ID No. 114826)
                                              Simon S. Grille (CA ID No. 294914)
                                              GIRARD SHARP LLP
                                              601 California Street, 14th Floor
                                              San Francisco, California 94108
                                              Tel: (415) 981-4800

                                                 13
Case: 1:19-cv-05784 Document #: 1 Filed: 08/28/19 Page 14 of 14 PageID #:14




                                  dgirard@girardsharp.com
                                  scottg@girardsharp.com
                                  sgrille@girardsharp.com

                                  Counsel for Plaintiff and the Proposed Class




                                    14
